Citation Nr: 1629376	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  11-30 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.
 
2.  Entitlement to service connection for a disability manifested by acid reflux.
 
3.  Entitlement to service connection for a lung condition.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to June 2007, and from October 2007 to November 2010.  His service included three tours of active duty in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. §§ 3.2(i), 3.317(e) (2015).  He received the Combat Action Badge (CAB) among other awards and decorations.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

In August 2012, the Veteran requested a DRO hearing.  In October 2012, he was notified of the date, time, and location of the hearing he had requested.  However, he failed to report.  In May 2013, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been prepared and associated with the record.

In August 2014, the Board remanded the issues on appeal to the agency of original jurisdiction (AOJ) for additional development.  The Board also (1) reopened a claim of service connection for a lung condition; and (2) denied service connection for bilateral hearing loss.  A search of the online docket database on the website of the Court of Appeals for Veterans Claims (Court or CAVC) shows that the Veteran did not appeal that portion of the Board's decision.  

The Board's August 2014 action also remanded a claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), adjustment disorder, and anxiety disorder.  Upon remand, in an April 2015 rating decision, the RO granted service connection for PTSD and adjustment disorder, and assigned an initial noncompensable (zero percent) evaluation, effective November 7, 2010.  The Board's remand also encompassed the issue of service connection for anxiety disorder, which was not expressly granted in the April 2015 rating decision.  However, the April 2015 rating decision specifically addressed the Veteran's anxiety and based the initial award on this symptomatology.  Thus, this award represents a complete grant of the issue remanded by the Board.  

It does not appear that the Veteran has submitted a valid notice of disagreement (NOD) with respect to this decision.  A May 2015 Report of Contact states that the Veteran wanted to appeal a rating decision from "VBA," presumably the April 2015 rating decision.  Similarly, a June 2016 brief from the Veteran's representative lists the issues on appeal as including entitlement to an initial compensable rating for an acquired psychiatric disorder, to include PTSD, adjustment disorder, and anxiety disorder.  Effective March 24, 2015, VA will only accept an expression of dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction (AOJ) as a NOD if it is submitted on a standardized form provided by VA for the purpose of appealing the decision, in cases where such a form is provided.  See 38 C.F.R. § 20.201 (from March 24, 2015); see also 79 Fed. Reg. 57698 (September 25, 2014) (this final rule will apply only with respect to claims and appeals filed 180 days after the date this rule is published); VA Form 21-0958, "NOTICE OF DISAGREEMENT."  Here, the Veteran has not completed, signed, and returned a VA Form 21-0958, Notice of Disagreement with respect to the April 2015 rating decision.  (He filed a VA Form 21-0958 in May 2016, but specified the decision and issue on appeal as pertaining to a subsistence allowance.)  Because the earlier statements by the Veteran and his representative cannot constitute a valid NOD, the matter is not presently in appellate status before the Board and the Board can take no further action on the matter.  See 38 C.F.R. § 20.201(a) (as amended September 25, 2014); see also 38 C.F.R. § 19.9(c) (2015).  

With regard to the NOD concerning a subsistence allowance, a review of the Veterans Appeals Control and Locator System (VACOLS) reflects that the AOJ has acknowledged the receipt of such NOD.  Consequently, at this time, the Board declines to take jurisdiction of the matter as the AOJ is aware of the NOD and must issue a statement of the case prior to the perfection of the appeal by the Veteran.  

The Board's August 2014 decision noted that, in addition to the aforementioned issues, the Veteran had submitted a notice of disagreement (NOD) with the AOJ disallowance of two dental claims.  The Board referred the matter to the AOJ for further action.  Upon further review of the record, it appears that those claims are still under consideration by the Veterans Health Administration, and have not yet been perfected for appeal.  As such, the Board will again refer the issues to the AOJ for continued action.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of (1) service connection for disability manifested by acid reflux, and (2) service connection for a lung condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Tinnitus is not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest within one year of service discharge.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Such notice applies to all five elements of a service connection claim, to include 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).	

In the instant case, VA's duty to notify was satisfied by a March 2012 letter, which was sent prior to the July 2012 rating decision on appeal  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).

VA has met the duty to assist the Veteran in the development of the claim being decided herein.  His service treatment records (STRs) have been obtained and appear to be complete.  A Formal Finding of Unavailability of his STRs was issued in February 2008.  However, his available STRs were received into the record in January 2011, February 2011, January 2012, December 2011, and August 2014, and these appear to be complete.  

Also, all sufficiently identified VA treatment records are of record.  The Veteran has not sufficiently identified any other VA medical records he desires to be obtained.  Those private records the Veteran has authorized VA to obtain have also been obtained.  He did not identify and authorize VA to obtain any other relevant information.  

Furthermore, a VA examination was conducted in April 2012 with an addendum completed in March 2015.  This examination, including the addendum, is adequate to inform the Board's judgment on those complex medical matters raised in this appeal.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2).  Accordingly, the evidentiary record appears to be complete.

The Board also finds that there was substantial compliance with the August 2014 Board remand directives.  Specifically, the Veteran's Vet Center and Pittsburgh VA Medical Center records were obtained and associated with the claims file.  

Next, as directed, a VA examination addendum was prepared in March 2015 to clarify the April 2012 VA examiner's opinion.  In the remand, the Board asked the VA examiner to assume, for purposes of medical analysis, that post-deployment health assessment forms dated in January 2009 and May 2009-cited as support for the examiner's previously unfavorable opinion-do not support the conclusion that the Veteran denied having ringing in his ears on either occasion.  In the March 2015 addendum, the VA examiner substantially complied with this directive by citing affirmative STRs showing that the Veteran denied tinnitus (as discussed in greater detail herein below).  

Finally, the matter was readjudicated in an April 2015 supplemental statement of the case (SSOC), as directed by the Board.  Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in May 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the May 2013 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the Veteran's in-service noise exposure he alleges resulted in his tinnitus, the type and onset of symptoms, and his contention that he currently had tinnitus as a result of his military service.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, as noted in the previous paragraphs, as a result of the Veteran's testimony, the Board remanded his claim for service connection for tinnitus in order to obtain outstanding records and obtain an addendum opinion.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.


II.  Analysis

The Veteran maintains that he has had tinnitus since service.  

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including tinnitus, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald,  27 Vet. App. 258, 271 (2015).  Moreover, if a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (quoting 38 C.F.R. § 3.303(b)).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

Service connection may otherwise be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a).

The record reflects that the Veteran is in receipt of the CAB. As such, the provisions of 38 U.S.C.A. § 1154(b) are applicable in this case, which state, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  The combat presumption, however, does not alleviate the requirement that the evidence show a current disability attributable to the past in-service disorders.  See generally Clyburn v. West, 12 Vet. App. 296, 303 (1999).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).

This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Fountain, 27 Vet. App. at 274-75; see also Jandreau, 492 F.3d 1376-77.

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

In this case, the Board finds that the Veteran's claim of service connection for tinnitus must be denied.  

As an initial matter, the Board notes that the record on appeal establishes a present diagnosis of tinnitus.  An April 2012 VA examination confirms the diagnosis.  Moreover, the Veteran testified at the Board hearing of such symptoms.  See Board Hr'g Tr. 22-23.  This evidence establishes that the Veteran has a current disability.  Therefore, the first requirement to establish service connection, evidence of a current disability, has been met as to this claim.  See Walker, 708 F.3d at 1337. 

Next, the evidence of record makes it more likely than not that the Veteran experienced noise exposure during service.  The evidence, including the DD Form 214, confirms the Veteran's participation in combat in Iraq.  He testified at the Board hearing that this involved firing weapons and being exposed to mortar fire.  Board Hr'g Tr. 7.  He had hearing protection, but did not wear it 9 times out 10.  Board Hr'g Tr. 7-8.  This evidence establishes that the Veteran had noise exposure during service.

A VA examiner in March 2015 conceded noise exposure, but concluded that the STRs contained objective audiometric results which did not provide evidence of noise injury to the ears.  In this regard, the VA examiner is clearly distinguishing noise exposure alone from an injury to the ear resulting from that noise exposure.  Generally, given the Veteran's combat service in Iraq, his exposure to noise is presumed.  See 38 U.S.C.A. §  1154(b).  However, the March 2015 VA examiner's opinion is clear and convincing evidence that his noise exposure did not cause a noise injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Such a question is solely within the competence of a medical expert, and the remaining evidence does not controvert this VA examiner's conclusion.  See, e.g., Fountain, 27 Vet. App. at 273, 274-75 (the Board must cite independent medical evidence to corroborate any finding regarding a medical question that is not the type for which lay evidence is competent).  

Thus, the Board must defer to the VA examiner's finding and concluded that the while the Veteran had noise exposure during service, this exposure did not result in an injury to the ears.  

As such, the second element of a service connection claim, in-service incurrence or aggravation of a disease or injury, is established only to the extent of establish noise exposure without a noise injury.  See Walker, 708 F.3d at 1337.  

Although the Veteran is currently diagnosed with tinnitus and experienced noise exposure during service, the claim must be denied because a nexus between the current diagnosis and the in-service injury is not established.  

As a threshold matter, the current diagnosis of tinnitus is a chronic disease listed in 3.309(a).  See Fountain,  27 Vet. App. at 271.  However, this condition was not established during service as chronic, and the fact of chronicity during service is not otherwise supported.  38 C.F.R. § 3.303(b).  Furthermore, as will be discussed further herein, while the Board has considered the applicability of 38 U.S.C.A. 
§ 1154(b) and Reeves, supra, to the instant case, the Board finds that the combat presumption with regard to in-service incurrence of tinnitus has been rebutted by clear and convincing evidence to the contrary.

On this point, the Veteran informed a VA examiner in April 2012 that his tinnitus started in 2009 following firing of a machine gun without hearing protection.  In contrast, he testified at his May 2013 Board hearing that he was not sure when his tinnitus started.  He clarified that "I probably went to a range and then, you know, it was loud or something, and then, you know, it just started ringing."  Board Hr'g Tr. 22.  He further testified that his tinnitus had never rung before his service, but had been continuous since service.  Board Hr'g Tr. 21, 22-23.  The Board must find that the accuracy of his statements cannot be relied on to establish a direct onset during service.  

First, the STRs repeatedly show his affirmative denial of such symptoms.  In a January 2009 Post-Deployment Health Assessment, the Veteran marked that he did not seek treatment during the deployment for ringing in the ears.  On that same day, he completed a Hearing Conservation medical history, which asked him: "do you hear any ringing, clicking or buzzing in your ear?"  He answered "No."  In May 2009, the Veteran completed another medical history questionnaire, but left the section blank where asked about tinnitus symptoms.  Finally, at his July 2010 separation examination, the Veteran marked "No" where asked if he had any ear, nose or throat trouble.  On a Hearing Conservation medical history questionnaire completed that same day, he again marked "No," where asked if he heard any ringing, clicking or buzzing in his ear.  Thus, on all instances where he gave an affirmative response, he denied having had tinnitus symptoms.  

In the Board's August 2014 remand, it was pointed out that the Veteran did, in fact, mark "no" on the first form, dated in January 2009, in response to a question pertaining to ringing in the ears.  However, the question he was answering was not whether he had, or had ever had, ringing in the ears; but rather, whether he went to sick call for such symptoms during his most recent deployment.  The Board also noted that on the second form, dated in May 2009, the Veteran left the fields pertaining to ringing in the ears blank; neither confirming nor denying the presence of symptoms.  This notwithstanding, the contemporaneously completed Hearing Conservation questionnaires specifically asked about a current ringing in the ears.  He affirmatively denied such symptoms.  This directly conflicts with his statements to the VA examiner and at the Board hearing where he indicated that his symptoms had been continuous since service.  

Where records are regularly kept for such a purpose, the absence of any record of an event or condition may be considered affirmative evidence of its nonoccurrence if the condition would normally have been recorded during the regularly conducted activity if it had occurred.  See AZ v. Shinseki, 731 F.3d 1303, 1315-16, 1317-18, n.13 (Fed. Cir. 2013); Fed. R. Evid. 803 (6), (7). 

Here, the Hearing Conservation medical history questionnaires appear to be the type regularly kept for this purpose.  Furthermore, by their very nature, the questionnaires were intended to be answered honestly and truthfully regarding his history of tinnitus symptoms.  The Veteran had not indicated that he mistakenly or purposely marked "No" on these questionnaires despite having such symptoms.  Finally, as indicated, the Veteran testified that he was not sure when exactly his symptoms started, but he was aware of symptoms by the time his service ended.  Because the Veteran maintains that he was aware of such symptoms and was specifically asked to report such symptoms, it must be assumed that any tinnitus symptoms would have been reported, if present.  See Fountain,  27 Vet. App. at 272-75.  

In this regard, the Board is mindful that the claims file contains a February 2008 Formal Finding of Unavailability of Service Treatment Records.  Even were his STRs incomplete (which does not appear to be the case), this is not a situation where there is an absence of evidence from which to draw a negative inference.  See, e.g., Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  Instead, the two medical history questionnaires, including the one completed at the Veteran's separation examination, provides affirmative evidence that he was not having symptoms of tinnitus.  See AZ, 731 F.3d at 1318; Fed. R. Evid. 803(6), (7); see Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011). 

Furthermore, the Veteran underwent an intake evaluation at a Vet Center after service in January 2012, approximately one year and two months after service.  At that time, he was asked if he had experienced ringing in his ears.  Again, he answered no.  

Thus, on several occasions during and after service where the Veteran now maintains that he had such symptoms, and was aware of those symptoms, he affirmatively denied their existence.  Contemporaneous statements as to a declarant's then-existing physical condition, such as the Veteran's answers in January 2009, July 2010, and January 2012 (as opposed to his current statements of memory or belief to prove the fact remembered or believed), are recognized as possessing circumstantial guarantees of trustworthiness.  See AZ v. Shinseki, 731 F.3d at 1318; Fed. R. Evid. 803(3).  Accordingly here, those affirmative denials appear to be the most credible account of his symptoms at those times.  

In light of this evidence, the Veteran's current statements indicating tinnitus symptoms since service appear most likely to be an inaccurate recollection or a misrepresentation.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  Lacking any indicia of reliability, the Veteran's current statements do not provide a credible basis for establishing an onset and continuity of tinnitus symptoms during or since service.  See 38 C.F.R. § 3.303(b).  For this same reason, the lay testimony cannot establish an onset directly during his combat service.  See Reeves, supra.  Finally, the condition is not shown to have been manifested to a degree of 10 percent or more within one year of service separation.  See 38 C.F.R. § 3.307(a).  Accordingly, a nexus is not established on these bases.   

There is also a question of whether the tinnitus is a result of noise exposure during service.  However, the VA examiner in April 2012 concluded that it is less likely than not (less than 50% probability) caused by or a result of military noise exposure.  The VA examiner reasoned that the provided claims folder was silent for reports/complaints of tinnitus.  The VA examiner cited the post-deployment health assessment dated in January 2009 and the post-deployment health re-assessment form dated in May 2009 showing a marked response of "no" next to the category of ringing in the ears.  The VA examiner also found significant that the separation document did not show reports of the condition of tinnitus.  Finally, the VA examiner cited the audiometric records documenting normal hearing sensitivity bilaterally from 500-6000 Hz on all assessments from 2001 through separation testing on June 22, 2010.  The VA examiner concluded that a comparison of the testing yields thresholds showed consistency and no significant threshold shifts bilaterally.

In March 2015, the same VA examiner again reviewed the Veteran's case and once more concluded that his tinnitus was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner reasoned that there was a concession of noise exposure based upon his military occupational specialty and military service, but the records did not provide subjective reports/concerns or diagnosis regarding the condition of tinnitus during the period of active service.  The VA examiner went on to reiterate her prior rationale, but emphasized that the separation record is silent for the condition, which "is pertinent information."  In addition, according to the VA examiner, the service medical records hold objective audiometric results which do not provide evidence of noise injury to the ears.  Finally, the VA examiner added that the testing completed in association with the claim dated in April 2012 measured thresholds which remained consistent.

At present, the Board can find no reason to call into question or otherwise discount the probative weight of the VA examiner's opinion.  In this regard, the Board again notes that the VA examiner at the outset conceded noise exposure, but later in the report stated that the STRs did not contain objective audiometric results which did not provide evidence of noise injury to the ears.  As discussed herein above, it is clear that the VA examiner is distinguishing between noise exposure and a noise injury.  In this regard, the Board, in its capacity as a non-medical expert, has no basis for calling into question the VA examiner's conclusion, nor does the evidentiary record contain competent evidence undermining this conclusion.  See Fountain, 27 Vet. App. at 273, 274-75.  

Otherwise, the examiner's opinion is clear and unequivocal, and it was based on the relevant information, including the relevant in-service and post-service information.  The VA examiner did not clearly lay out how the facts cited supported the opinion given.  However, the VA examiner's reasoning, in overall context, is discernable and understandable:  that the Veteran's tinnitus is unlikely to be a result of service given the affirmative absence of evidence, plus the normal audiometric data.  See Jones v. Shinseki, 23 Vet. App. 382, 389-91 (2010); see also Monzingo, 26 Vet. App. 97, 107 (2012) (VA examination report "must be read as a whole" to determine the examiner's rationale).  This rationale is understandable, and all inferences appear to follow from the facts and information given.  See Monzingo, 26 Vet. App. at 105-06; Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, the VA examiner's opinion is highly probative in the instant case.  

The Veteran's testimony conflicts with the VA examiner's conclusion.  While tinnitus is the type of disease generally within the competence of a lay person to identify, the Veteran's statements, as explained, cannot provide a probative evidentiary basis due to the lack of consistency and reliability of those statements.  Thus, his testimony is not adequate to undermine or rebut the competence of the VA examiner's opinion, nor is it otherwise sufficiently probative to be considered credible evidence tending to increase the likelihood of a positive nexus between his tinnitus and service.  See Fountain,  27 Vet. App. at 274-75.

In conclusion, the weight of the most compelling and convincing evidence establishes that the current tinnitus condition is unlikely to have resulted from service.  Thus, the evidence is not in equipoise on the nexus requirement, which is the central question of fact in dispute in this case.  For this reason, even after resolving all reasonable doubt in the Veteran's favor, the evidence is not in equipoise all material elements of the claim.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.


ORDER

Service connection for tinnitus is denied.  



REMAND

The claims of service connection for disability manifested by acid reflux and a lung condition must be remanded as there was not substantial compliance with the Board's August 2014 remand directives.  

A Disability Manifested by Acid Reflux

Regarding the Veteran's disability manifested by acid reflux, a VA examination was conducted in March 2015, as directed.  However, the VA examiner did not conduct all indicated tests and report the results, as asked by the Board.  The March 2015 VA examiner documented that the Veteran was offered the option to have an EGD and 24 hour pH/impedance studies.  The VA examiner made clear that both of these tests could provide objective evidence for a diagnosis of gastroesophageal reflux disease (GERD), but the Veteran deferred until after he completed his school year. 

It must be clear from an examiner's statements that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

Here, it does not appear that the Veteran refused to have the tests identified by the March 2015 VA examiner.  Instead, the Veteran wished to defer those tests until he completed the school year.  This appears to be a reasonable request on the Veteran's part.  It does not appear that the VA examiner made any attempt to defer the examination pending the end of the Veteran's school year.  As such, the Board is not confident that the VA examiner obtained all tests that might reasonably illuminate the medical analysis.  Thus, the VA examination does not substantially comply with the Board's remand directives, and a remand is needed on this basis.  



Lung Condition

Similarly, with regard to the claimed lung condition, a VA examination was conducted in March 2015, as directed by the Board.  The VA examiner gave a negative opinion, but also stated that the Veteran's "increased dyspnea and syncope with strenuous activity could be due to a respiratory condition related to his exposure to burn pits [during service] or it could be due to aging and deconditioning."  The VA examiner cited literature concerning Iraq Veterans, and explained that the subjects in that study underwent a much more extensive work-up than this Veteran.  The VA examiner concluded that, at that time, "the limited data available to me does not show any clear indication of a respiratory condition."  

Again here, the Board's remand directives asked the VA examiner to conduct all indicated tests (including pulmonary function testing) and report the results.  Although this VA examination contains some favorable indication of an undiagnosed illness, the examination report itself shows that the VA examiner did not obtain all tests that might reasonably illuminate such a medical analysis.  Thus, the VA examination does not adequately address the questions posed by the Board.  This VA examination also does not substantially comply with the Board's remand directives, and a remand is needed on this basis.  See Jones, 23 Vet. App. at 390; see also Herbert v. McDonald, 791 F.3d 1364, 1367 (Fed. Cir. 2015) (VA "has an affirmative duty to gather the evidence necessary to render an informed decision on the claim, even if that means gathering and developing negative evidence, provided it is done "in an impartial, unbiased, and neutral manner.").  

Accordingly, the case is REMANDED for the following action:

1. Arrange to have the Veteran scheduled for an examination of his stomach and esophagus.  The examiner should review the relevant information in the claims file. 

It is imperative that the examiner conduct all needed tests.  To the extent possible, the examiner should coordinate such testing to accommodate the Veteran's school schedule (if still indicated).  If the Veteran refuses any particular test(s), the examiner should document the Veteran's reason for refusing and explain why that test was necessary.  

Accordingly, the examiner should determine if there are any objective medical indications that the Veteran is currently suffering, or has suffered at any time since January 2012 (when his claim for service connection was filed), from acid reflux.  The examiner should provide details about the onset, frequency, duration, and severity of the Veteran's complaints, and should discuss what precipitates and relieves them.  It should then be determined, based on a review of symptoms, physical findings, and laboratory tests, if these problems are attributable to any known diagnostic entity or entities.

Examinations by appropriate specialists should be conducted with regard to any of the foregoing symptoms, or abnormal findings pertaining thereto, that cannot be attributed to a known clinical diagnosis.  The examiner(s) should consider that symptom-based "diagnoses" are not considered known diagnostic entities for compensation purposes.

The final report of the examination(s) should set forth a list of diagnosed conditions pertaining to the Veteran's complaints of acid reflux; an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that any of those diagnosed conditions had their onset in service, or can otherwise be attributed to service; and a separate list of any symptoms, abnormal physical findings, and abnormal laboratory test results relating to those complaints that cannot be attributed to a known clinical diagnosis.

A complete rationale for all opinions expressed must be provided.

2.  Arrange to have the Veteran scheduled for an examination of his lungs.  The examiner should review the claims file. 

It is imperative that the VA examiner conduct all tests (including pulmonary function testing) that are needed to answer the medical questions set forth in this remand.  Accordingly, it should be explained whether all needed data has been obtained, including by conducting all needed work-up.  If not, the examiner is asked to explain why that work-up was not completed.  If the Veteran refuses any particular test(s), the examiner should document the Veteran's reason for refusing and explain why that test was necessary.  

Accordingly, the examiner should determine if there are any objective medical indications that the Veteran is currently suffering, or has suffered at any time since October 2011 (when his claim for service connection was filed), from a pulmonary impairment. 

The examiner should provide details about the onset, frequency, duration, and severity of the Veteran's complaints, and should discuss what precipitates and relieves them. 

It should then be determined, based on a review of symptoms, physical findings, and laboratory tests, if these problems are attributable to any known diagnostic entity or entities.

Examinations by appropriate specialists should be conducted with regard to any of the foregoing symptoms, or abnormal findings pertaining thereto, that cannot be attributed to a known clinical diagnosis.  The examiner(s) should consider that symptom-based "diagnoses" are not considered known diagnostic entities for compensation purposes.  

The final report of the examination(s) should set forth a list of diagnosed conditions pertaining to the Veteran's complaints of pulmonary impairment; an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that any of those diagnosed conditions had their onset in service, or can otherwise be attributed to service; and a separate list of any symptoms, abnormal physical findings, and abnormal laboratory test results relating to those complaints that cannot be attributed to a known clinical diagnosis.  

In offering this information, the examiner(s) should discuss the medical significance, if any, of the "very mild" decrease in FEV-1 and the FEV1-/FVC percentage noted on VA examination in September 2007; a December 2009 service treatment record wherein the Veteran was treated for complaints of nausea, shortness of breath, and weakness following an episode in which he began to feel lightheaded, vomited, and "blacked out" after doing sprints during physical training; and the Veteran's testimony to the effect that, after one of his tours in Iraq, he had, and continues to have, difficulties with strenuous exercise.

The examiner is also asked to discuss the prior, March 2015 VA examiner's assessment that the Veteran's increased dyspnea and syncope with strenuous activity could be due to a respiratory condition related to his exposure to burn pits or it could be due to aging and deconditioning.  The VA examiner cited reports in the literature of other Veterans with similar symptoms exposed to burn pits in Iraq who have significant pulmonary pathology (NEJM 2011;365(3):222-30).  The prior VA examiner explained that the subjects in that study underwent a much more extensive work-up than this Veteran had undergone at that time.  

A complete rationale for all opinions expressed must be provided.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


